Citation Nr: 1622103	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus claimed as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty in the U S Navy from October 1961 to October 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.

In March 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is located in the Veteran's Virtual VA claims file.

The Veteran's claim was remanded by the Board in November 2013.


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he was not exposed to an herbicide agent (to include Agent Orange) during service.
 
2.  The Veteran's diabetes mellitus did not manifest during service, or within one year of service separation, and it is not otherwise related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a May 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, service personnel records and VA treatment records.  The Veteran has provided testimony at a hearing.  During the Board hearing, the undersigned clarified the issue on appeal and solicited information regarding the onset of his diabetes.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claim.  The Veteran's representative and the VLJ asked questions directed at identifying whether the Veteran met the criteria for a grant of service connection.  The VLJ sought to identify any pertinent evidence not currently associated with the claim.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. 3.103(c)(2) were met.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.

The Board recognizes that the Veteran has not been afforded a VA examination in this case.  In this case, no examination is necessary in order to adjudicate the claim.  Although the record does reflect a current diagnosis of diabetes mellitus, there is no credible evidence of an in-service disease or injury or evidence suggesting that diabetes mellitus may somehow be related to military service.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

In November 2013, the Board remanded the Veteran's claim in order to obtain copies of private medical treatment records.  The Agency of Original Jurisdiction (AOJ) contacted the Veteran and requested that he provide information and authorizations so that VA could request his private records.  The Veteran did not respond.  The Veteran's updated VA treatment records were obtained and the Veteran's claim was returned to the Board.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  In this case, the November 2013 Board remand instructions were carried out to the extent possible given the lack of response from the Veteran.  Consequently, the Board finds that the duty to assist has been met given the circumstances.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for specific diseases, including Type II diabetes mellitus, may be presumed if a veteran served within the actual territorial confines of the Republic of Vietnam (i.e., "foot-on-land" service) during the Vietnam War Era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e).  Moreover, veterans who served on active duty within the actual territorial confines of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Qualifying service within the territorial confines of the Republic of Vietnam includes service on its inland waterways (i.e., "brown water" service), but does not include service on a deep-water naval vessel in the ocean waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97 (1997).  Since the issuance of the above General Counsel opinion, VA has reiterated its position that service aboard deep-water naval vessels (i.e., "blue water" service) operating coastally or offshore from Vietnam, as opposed to service aboard vessels operating on the inland waterways of Vietnam ("brown water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange-related diseases listed in 38 C.F.R. § 3.309(e).  See Comments section in Federal Register announcement of final rule adding diabetes to list of Agent Orange presumptive diseases, 66 Fed. Reg. 23,166 (May 8, 2001).
The provisions for presumptive service connection, however, do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran has been diagnosed as having diabetes mellitus, type II.  He claims entitlement to service connection on the basis of presumptive exposure to herbicides only.  For the following reasons, the Board finds that the Veteran did not serve in Vietnam under the proper interpretation of the statute and regulation.

The Veteran served in the Navy aboard the U.S.S. PREBLE (DLG-15).  In his written statements and hearing testimony, the Veteran conceded that he did not go on land in Vietnam but believes he was nevertheless exposed to Agent Orange during his service.  He has asserted that his ship went up a river in Vietnam.  He testified that one night he came out onto the deck and he saw that the ship was so close to the shoreline on the port side that he knew they were in a river.  He further reported that his ship took on fresh water from the river and saltwater from the harbor for treatment and consumption.  He maintains that even after treatment the water contained herbicides.  The Veteran stated that he used this water for drinking and showers.  He asserted that he ingested and breathed herbicides that were in the ship's water supply.

In July 2009, the AOJ contacted the Joint Services Records Research Center (JSRRC) in order to verify whether the Veteran had exposure to Agent Orange in the waters in or around Vietnam.  The JSRRC responded in July 2009.  It noted that on August 25, 1965, the U.S.S. PREBLE anchored in Da Nang Harbor, Vietnam for four and one-half hours.  The deck logs did not reveal that the U.S.S. PREBLE operated in any river, or that she visited any other port in Vietnam except Da Nang.  While in Da Nang, the deck logs do not reveal that any small boat operations were conducted to the beach or that any personnel went ashore.  

With regard to the possibility of service connection based upon service in Vietnam and the presumption of exposure to Agent Orange for veterans with such service, the Board finds that service in Vietnam is not shown.  The U.S.S. PREBLE is not listed among VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  The JSRRC reviewed the command history of the U.S.S. PREBLE, as well as the deck logs for that ship and this evidence shows that Veteran's ship was at Da Nang Harbor for 4 and one-half hours during the time frame the Veteran was aboard the ship.  JSRRC concluded that the U.S.S. PREBLE is not shown to have operated in any river, or that its personnel stepped foot in the Republic of Vietnam.  VBA Manual M21-1 states that Da Nang Harbor is considered to be offshore waters of the RVN.  See VBA Manual M21-1, IV.ii.1.H.2.c.  The Board therefore finds that the evidence is insufficient to show that the Veteran had service in inland waterways.  Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008).

The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims (Court) found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  The Board notes that VA subsequently reevaluated its definition of inland waterways, and has continued its determination that Da Nang Harbor is not an inland waterway.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.

With regards to the Veteran's assertions that the U.S.S. PREBLE went up a river in Vietnam the Board does not find the Veteran's statements to carry as much probative weight as the official government documents that indicate that the U.S.S. PREBLE did not enter any river in Vietnam.  Thus the Board finds that while the Veteran was aboard the U.S.S. PREBLE, the ship did not venture into any inland waterway in Vietnam.  

With regards to the Veteran's assertions that the water that he used for drinking and showering aboard ship contained herbicides, the Board does not find such assertions to be probative.  The Veteran has not provided any documentation to support such assertions.   

As the Veteran is not shown to have had qualifying service in the Republic of Vietnam, and he is not shown to have been exposed to Agent Orange, the laws pertaining to veterans who have been exposed to Agent Orange are not applicable, and service connection may not be granted for diabetes mellitus on this basis.   

Notwithstanding the foregoing, service connection may still be established with proof of actual direct causation.  38 C.F.R. § 3.303.  To that end, the Board has considered whether there is a direct link between the Veteran's diabetes mellitus, type 2, and his active service.  However, there is no record of relevant treatment during service, or within one year of separation from service.  The post-service medical evidence indicates that the Veteran was first discovered to have diabetes mellitus in 2004.  This is more than 30 years after his separation from service.  There is no competent opinion in support of the claim on any basis.  Thus, the Board concludes that service connection for diabetes mellitus, under theories of direct (38 C.F.R. § 3.303), presumptive (38 C.F.R. § 3.309(a)), or nexus (38 C.F.R. § 3.303(d)) is not warranted. 

The Board therefore finds that the preponderance of the evidence is against the claim for service connection, and that the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus claimed as due to exposure to herbicides is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


